AFTER REMAND FROM SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand and in compliance with the supreme court’s opinion of February 7, 1992, this case is now affirmed in part, reversed in part, and remanded to the trial court for the trial court to make an assessment of damages in accordance with the supreme court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
THIGPEN and RUSSELL, JJ., concur.